     Case 2:19-cv-00540-WKW-JTA Document 36 Filed 11/04/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

THE TRAVELERS HOME AND               )
MARINE INSURANCE                     )
COMPANY,                             )
                                     )
      Plaintiff,                     )
                                     )     CASE NUMBER:
v.                                   )     2:19-cv-00540-WKW-JTA
                                     )
GARY SMITHERMAN, and S.L.,           )
as parent and next-of-friend of      )
Minor Child S.G.                     )
                                     )
      Defendants.                    )


                           MOTION TO WITHDRAW

      COMES NOW Margaret C. Philips, one of the attorneys of record for the

Plaintiff The Travelers Home and Marine Insurance Company in the

above-referenced matter, and files this Motion to Withdraw as counsel of record.

This Plaintiff will continue to be represented by Joel S. Isenberg and Candace H.

Newton with the law firm of Ely & Isenberg, LLC. Therefore, no party will be

prejudiced with this withdrawal.

      WHEREFORE, PREMISES CONSIDERED, Margaret C. Philips respectfully

requests that she be permitted to withdraw as counsel of record for Plaintiff The

Travelers Home and Marine Insurance Company.
     Case 2:19-cv-00540-WKW-JTA Document 36 Filed 11/04/20 Page 2 of 2




                                      Respectfully submitted,

                                       s/ Margaret C. Philips
                                      Margaret C. Philips (ASB-1192-R78P)
                                      Attorney for Plaintiff The Travelers Home
                                      and Marine Insurance Company
OF COUNSEL:
ELY & ISENBERG, LLC
2100-B SouthBridge Parkway
Suite 380
Birmingham, Alabama 35209
Phone: (205) 313-1200
Fax: (205) 313-1201
mphilips@elylawllc.com

                         CERTIFICATE OF SERVICE

       I do hereby certify that a true and accurate copy of the foregoing has been
served on all parties of record via CM/ECF electronic filing system and/or U.S. Mail
on this the 4th day of November, 2020.

Jamie A. Johnston
Jamie A. Johnston, P.C.
509 Cloverdale Road, Suite 101
Montgomery, AL 36106
jamie@jjohnstonpc.com

Joshua C. Stemle
Stokes Stemle, LLC
445 Dexter Avenue
Suite 4050
Montgomery, AL 36104
jstemle@stokesstemle.com


                                       s/ Margaret C. Philips
                                      OF COUNSEL
